ACCEPTED
                                                                                     06-15-00072-CV
                                                                          SIXTH COURT OF APPEALS
                                                                                TEXARKANA, TEXAS
                                                                                10/1/2015 3:38:17 PM
                                                                                    DEBBIE AUTREY
                                                                                              CLERK

                             No. 06-15-00072-CV
              IN THE SIXTH DISTRICT COURT OF APPEALS FILED IN
                       AT TEXARKANA, TEXAS       6th COURT OF APPEALS
                                                              TEXARKANA, TEXAS
                              HALEY     BROWN,              10/1/2015 3:38:17 PM
                                           Petitioner/Appellant,DEBBIE AUTREY
                                                                    Clerk
                                       v.

                  R.K. HALL CONSTRUCTION, LTD.,
              RKH CAPITAL, LLC AND STACY LYON D/B/A
                LYON BARRICADE & CONSTRUCTION.
                                  Respondents/Appellees.

                 Appealed from the 62nd Judicial District Court,
                            Lamar County, Texas,
                     The Honorable Will Biard, Presiding

              NOTICE OF APPEARANCE ON BEHALF OF
          RESPONDENT/APPELLEE STACY LYON D/B/A LYON
                  BARRICADE & CONSTRUCTION


      The following counsel hereby make their appearance as counsel of record

for Respondent/Appellee Stacy Lyon d/b/a Lyon Barricade & Construction:

                        Greg K. Winslett (Lead Counsel)
                        Texas State Bar No. 21781900
                        Marcie L. Schout
                        Texas Bar No. 24027960
                        QUILLING, SELANDER, LOWNDS,
                          WINSLETT & MOSER, P.C.
                        2001 Bryan Street, Suite 1800
                        Dallas, Texas 75201.




                                       1
Respectfully submitted,

       /s/ Greg K. Winslett
Greg K. Winslett (Lead Counsel)
Texas State Bar No. 21781900
W. Edward Carlton
Texas State Bar No. 03820050
Marcie L. Schout
Texas State Bar No. 24027960
QUILLING, SELANDER, LOWNDS,
   WINSLETT & MOSER, P.C.
2001 Bryan Street, Suite 1800
Dallas, Texas 75201
(214) 871-2100 (Telephone)
(214) 871-2111 (Facsimile)
gwinslett@qslwm.com
ecarlton@qslwm.com
mschout@qslwm.com

ATTORNEYS FOR
RESPONDENT/APPELLEE STACY
LYON D/B/A LYON BARRICADE &
CONSTRUCTION




  2
                        CERTIFICATE OF SERVICE
      On October 1, 2015, I served a copy of the foregoing pleading by electronic
service, upon the following:

      Kevin W. Vice                          Blair Partlow
      Dale H. Henley                         Fox Rothschild, LLP
      Mayo, Mendolia &Vice                   Two Lincoln Tower
      5368 State Hwy. 276 West               5420 LBJ Freeway, Suite 1200
      Royse City, Texas 75189                Dallas, Texas 75240
      kvice@mmvllp.com                       bpartlow@foxrothschild.com
      dhenley@mmvllp.com




                                                /s/ Greg K. Winslett
                                     Greg K. Winslett / W. Edward Carlton
                                     4824-6648-0681, v. 1




                                         3